Case 1:19-cr-00081-RI\/|C Document 1 Filed 03/04/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUlV[BIA

UNITED STATES OF AMERICA
v.
SONAL PATEL,

Defendant.

The United States charges that:

CRIMINAL NO. 19-CR-

18 U.S.C. § 371 (Conspiracy to Commit
Theft of Government Property)

INFORMATION

.MLQ_N_E.

l. From in or about October 2014 through in or about April 2017, within the District

of Columbia and elsewhere, Defendant SONAL PATEL, together with other co-conspirators,

known and unknown to the United States, did knowingly and willfully conspire, combine,

confederate, and agree to commit offenses against the United States, that is, violations of Title 18,

United States Code, Section 641 (theft of government property), in violation of Title 18, United

States Code, Section 371 (conspiracy).

(Conspiracy to Commit Theft of Government Pioperty,
` in violation of Title 18, United States Code, Section 371)

JESSIE K. LIU
UNITED STATES ATTORNEY

F or the `stri a

l By:

 

MID . NT\/

D.C. ar No. 482850 '
Assistant United States Attomey
555 4th Street, N.W.
Washington, D.C. 20530

(202) 272-7762
David.Kent@usdoj. gov

DATED: March _H, 2019

_ ANNALOU TIROL

ACTING CHIEF
Public tegri Seotion

\'»t :_§

 

vI<':ToR R. sALGADo

D.C. Bar No. 975013

Trial Attorney

Public Integrity Section, Criminal Division
1400 New York Avenue, N.W.
Washington, D.C. 20005

(202) 353-4580 _
Victor.Salgado@usdoj.gov

